Title: To James Madison from David Montague Erskine, 13 June 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia June 13th. 1808

I have the Honor to forward to you by Command of His Majesty’s Government a Copy of a Letter from the Commissioners of His Majestys Navy Board to the Secretary of the Lords Commissioners of the Admiralty, respecting certain Stores therein enumerated & valued, supplied to Ships in the Service of the United States which have not been paid for.
I have the Honor also to inclose Copies of the Documents & Receipts for the above mentioned Stores which were given by the Commanding Officers of the several Ships in the Service of the United States. 
With Sentiments of the highest Respect & Consideration I have the Honor to be Sir Your most obedt. humble servant

D. M. Erskine

